Citation Nr: 1131798	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2008 rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claims for a higher evaluation to his current ratings of 20 percent for his service-connected lumbar spine degenerative disc disease and right lower extremity radiculopathy.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

During the October 2010 VA examination, the Veteran reported that her degenerative disc disease has not resulted in any incapacitation in the prior 12-month period.  An examination of the Veteran's lumbar spine revealed limited range of motion-forward flexion to 45 degrees with pain at 35 degrees; extension to 25 degrees with pain; left lateral flexion to 45 degrees with no pain; right lateral flexion to 25 degrees with pain; left lateral flexion to 25 degrees with pain; right rotation to 25 degrees with pain; and left rotation to 25 degrees with pain.  The October 2010 VA examiner noted the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Based on the results of the above examination, the October 2010 VA examiner indicated there was no change in the Veteran's diagnosis of degenerative disc disease of the lumbar spine, status-post decompression and fusion.  The October 2010 VA examiner also diagnosed the Veteran with intervertebral disc syndrome and found that the peripheral nerve causing the Veteran's right lower extremity radiculopathy was the sciatic nerve.

Private medical records indicate the Veteran received epidural injections in her lower back in December 2010 in an effort to treat her pain.

The Veteran testified at the April 2011 Travel Board hearing that her doctor had put her on total bed rest six times in the past 12 months due to incapacitating episodes.  The Veteran stated one of her incapacitating episodes occurred as the result of her totally losing sensation in her right leg while the other incapacitating episodes resulted from severe intense pain to her lower back and right leg to the point she could not stand or walk.  The Veteran further stated that these incapacitating episodes would last four to five days.  The Veteran also testified that her forward flexion movement is limited to the point where she can only move forward 10 to 15 degrees.  The Veteran also testified that the numbness and tingling in her right leg is near constant due to her radiculopathy.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, a re-examination will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. § 3.327(a) (2010).

Given the evidence of epidural injections in December 2010 in addition to the testimony supplied by the Veteran at the May 2011 Travel Board hearing, it appears the Veteran's disabilities have worsened since the October 2010 VA examination insofar as the Veteran reported experiencing increased pain, incapacitating episodes, reduced forward flexion of her lumbar spine and near-constant numbness in her right leg.  Accordingly, the Board finds that contemporaneous and thorough VA lumbar spine and neurological examinations should be conducted to determine the current severity of the Veteran's lumbar spine degenerative disc disease and lower right extremity radiculopathy disabilities.  Such examinations and opinions would be instructive with regard to the appropriate disposition of the claims under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of her lumbar spine condition.  All necessary studies or tests are to be accomplished.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner in conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current lumbar spine condition.  In particular, the VA examiner should report the following:

(a) Whether there is favorable, unfavorable or no ankylosis of the Veteran's thoracolumbar spine;

(b) Whether forward flexion of the Veteran's thoracolumbar spine is 30 degrees or less; and

(c) The frequency and duration of incapacitating episodes experienced by the Veteran in the past 12 months as a result of her thoracolumbar spine condition.

Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. Schedule the Veteran for a VA neurological examination to evaluate the current severity of her lower right extremity radiculopathy disability.  All necessary studies or tests are to be accomplished.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the VA examiner in conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of her lower right extremity radiculopathy disability.  In particular, the VA examiner must state whether the Veteran's lower right extremity peripheral radiculopathy is moderate, moderately severe or severe with marked muscular atrophy.

Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. Once the above actions have been completed, the claims for increase should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, then the Veteran and her representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


